Exhibit 10.104
NONEXCLUSIVE LICENSE
AGREEMENT UNDER VYSIS’ COLLINS PATENTS
THIS NONEXCLUSIVE LICENSE AGREEMENT (the “AGREEMENT”) is made and is effective
the 22nd day of June, 1999 by and between Gen-Probe Incorporated (“GEN-PROBE”),
a Delaware corporation having its principal place of business in San Diego, CA
and Vysis, Inc. (“VYSIS”), a Delaware corporation having its principal place of
business in Downers Grove, IL
WITNESSETH:
RECITALS
WHEREAS, certain inventions generally characterized as Target and Background
Capture Methods and Apparatus for Affinity Assays and Target and Background
Capture Methods with Amplification for Affinity Assays are disclosed and claimed
in United States Patents No. 5,780,224 and No. 5,750,338 by Collins and Collins,
et al., respectively, and foreign counterparts thereto and other patents and
applications claiming priority therefrom (the “Collins Patents”);
WHEREAS, GEN-PROBE and VYSIS are engaged in litigation unrelated to VYSIS’
Collins Patents and which litigation involves BP Amoco Corporation (“BP AMOCO”),
an Indiana Corporation having its principal place of business in Chicago, IL;
WHEREAS, GEN-PROBE has previously entered into alliances with Chiron Corporation
(“CHIRON”) for blood screening, with Bayer Corporation (“BAYER”) for infectious
diseases and with bioMerieux Vitek S.A. (“BIOMERIEUX”) for infectious diseases;
WHEREAS, in partial fulfillment of a settlement of the litigation between
GEN-PROBE and VYSIS, GEN-PROBE desires to obtain certain license and rights
under the Collins Patents for itself and certain options on behalf of its
alliances with CHIRON, BAYER and BIOMERIEUX, and VYSIS desires and is able to
grant certain license and rights to GEN-PROBE for itself and options on behalf
of its alliances;
GEN-PROBE and VYSIS agree hereto as follows:
1. DEFINITIONS
1.1 The term Collins Patents shall mean United States Patents No. 5,780,224,
No. 5,750,338 and No. 5,457,025 by Collins, Collins, et al., and Collins et al.
respectively, and foreign counterparts thereto, continuations, divisionals,
reissues, and reexaminations thereof and other patents and applications claiming
priority therefrom. A Schedule of Collins Patents is attached as Exhibit 1
hereto and incorporated herein by reference.
1.2 The term Licensed Method shall mean any method, the use or practice of which
would constitute, but for the license granted herein, an infringement of any
issued, Valid Claim within the Collins Patents.

Page 1 of 12



--------------------------------------------------------------------------------



 



1.3 The term Valid Claim shall mean an issued claim of a Collins Patent which
has not been ruled invalid by a court or an administrative agency of competent
jurisdiction from which all appeals have been exhausted.
1.4 The term Licensed Product shall mean any of the following:
(a) Any product specifically intended for use in practicing a Licensed Method;
(b) Any product which lacks substantial use other than in practicing a Licensed
Method; and
(c) Any product, the making, using, selling, offering for sale or importing of
which, would constitute, but for the license granted herein, an infringement of
any issued, Valid Claim within the Collins Patents.
1.5 The term GEN-PROBE/CHIRON ALLIANCE shall mean the current alliance for blood
screening entered into by GEN-PROBE and CHIRON by agreement dated June 11, 1998.
In the event that CHIRON assigns substantially all of its rights and obligations
under this blood screening alliance agreement to another party, the alliance
with such party shall assume the rights and obligations of CHIRON with respect
to the GEN-PROBE/CHIRON ALLIANCE.
1.6 The term GEN-PROBE/BAYER ALLIANCE shall mean the current alliance for
clinical diagnostics entered into by GEN-PROBE and CHIRON by agreement dated
June 11, 1998. CHIRON has assigned its rights and obligations under the clinical
diagnostics alliance agreement to Bayer. In the event that BAYER assigns
substantially all of its rights and obligations under the clinical diagnostics
alliance agreement to another party, the alliance with such party shall assume
the rights and obligations of BAYER with respect to the GEN-PROBE / BAYER
ALLIANCE.
1.7 The term End User Net Commercial Sales shall mean the total of the gross
invoice prices received by GEN-PROBE and any other Collins Licensee from end
users for Licensed Products or Licensed Methods less the sum of the following
actual and customary deductions where applicable: cash, trade, or quantity
discounts; sales, use, tariff, import/export duties or other excise taxes
imposed upon particular sales; transportation charges and allowances or credits
to customers because of rejections or returns. In the event Licensed Products or
Licensed Methods are sold to end users through distributors, the gross invoice
price received by the distributors will be used to determine End User Net
Commercial Sales. Notwithstanding the foregoing, End User Net Commercial Sales
shall not include products transferred for purposes of a clinical trial by
GEN-PROBE, the GEN-PROBE/CHIRON ALLIANCE, and the GEN-PROBE/BAYER ALLIANCE and
the use of such products for clinical trials will not be royalty bearing.
1.8 The term Collins Licensee shall refer to a recipient of license and rights
under the Collins Patents granted hereunder as applicable.

Page 2 of 12



--------------------------------------------------------------------------------



 



1.9 The term GEN-PROBE Core Licensee shall mean a third party to whom Gen-Probe
grants a royalty-bearing license in the field of infectious disease nucleic acid
testing under substantial patented core technology of Gen-Probe (a “Gen-Probe
Core Technology License”), including, by way of example and not of limitation,
Transcription Mediated Amplification.
2. GRANTS
2.1 Subject to the terms and conditions of this Agreement, VYSIS hereby grants
to GEN- PROBE a worldwide, royalty-bearing, nonexclusive license without the
right to sublicense, to make, use, sell, offer for sale, or import Licensed
Products and practice Licensed Methods under the Collins Patents for use in the
field of infectious disease nucleic acid testing.
2.2 The right to sell Licensed Products granted in Paragraph 2.1 shall extend to
distributors of GEN-PROBE relative to their distribution of Licensed Products
from GEN-PROBE with no additional obligation by the distributors to pay
royalties.
2.3 Except as otherwise provided herein, the licenses granted in paragraph 2.1
shall extend from June 22, 1999 until the date of expiration of the last to
expire of the Collins Patents.
2.4 Subject to the terms and conditions of this Agreement, VYSIS hereby agrees
to grant the following options to the following third parties:
(a) For a period of six (6) months following June 22, 1999, VYSIS will grant to
the GEN-PROBE/CHIRON ALLIANCE an option for a license under the Collins Patents.
The terms of the license will be the same terms granted to GEN-PROBE herein,
except that such terms shall not include a license issue fee as provided herein
and the license will be granted solely for purposes of the blood screening
aspects of the GEN-PROBE/CHIRON ALLIANCE.
(b) For a period of six (6) months following June 22, 1999, VYSIS will grant to
the GEN- PROBE/BAYER ALLIANCE an option for a license under the Collins Patents.
The terms of the license will be the same terms granted to GEN-PROBE herein,
except that such terms shall not include a license issue fee as provided herein
and the license will be granted solely for purposes of infectious diseases
aspects of the GEN-PROBE/BAYER ALLIANCE with the exception of blood screening.
(c) For a period of twelve (12) months following June 22, 1999, VYSIS will grant
to BIOMERIEUX and its subsidiaries an option for a license under the Collins
Patents at terms similar to the terms granted to GEN-PROBE herein (such terms
shall include a license issue fee of Seven Hundred Fifty Thousand Dollars
($750,000) and running royalty similar to the royalty provided herein).

Page 3 of 12



--------------------------------------------------------------------------------



 



(d) For a period of six (6) months following the grant by GEN-PROBE of a
Gen-Probe Core Technology License in a field of infectious disease nucleic acid
testing to a GEN-PROBE Core Licensee, VYSIS will grant to the GEN-PROBE Core
Licensee an option to a license under the Collins Patents in the same field of
infectious disease nucleic acid testing. The license under the Collins Patents
shall be at reasonable commercial terms which are no greater than those terms
granted by Vysis to other comparable Collins Licensees (excluding the terms
granted to GEN-PROBE, the GEN-PROBE/CHIRON ALLIANCE, the GEN- PROBE/BAYER
ALLIANCE and BIOMERIEUX pursuant to this Agreement) and include a most favored
licensee provision comparable to Paragraph 8.1 herein relative to such other
comparable Collins Licensees.
2.5 For all purposes of this Agreement, each license granted pursuant to
paragraph 2.4 herein shall be regarded as a separate license under the Collins
Patents and each corresponding licensee will be regarded as a separate licensee
under the Collins Patents.
3. ROYALTIES AND PAYMENTS
3.1 GEN-PROBE agrees for itself and on behalf of the GEN-PROBE/CHIRON ALLIANCE
and the GEN-PROBE/BAYER ALLIANCE receiving licenses as provided in Paragraph 2.1
to make the following payments for the licenses received hereunder:
(a) A one-time license issue fee of One and One Half Million U.S. Dollars ($1.5
Million) to be paid consistent with the payment provision of Paragraph 27 of the
Definitive Agreement and Release executed concurrently with this Agreement by
the parties hereto.
(b) A running royalty of three percent (3%) of End User Net Commercial Sales of
Licensed Products (the parties agree that a single royalty rate of three percent
(3%) of End User Net Commercial Sales will apply as an aggregate rate in the
event that one or more Collins Patents apply to any End User Net Commercial
Sales of Licensed Products);
3.2 Running royalties accruing to VYSIS hereunder shall be paid to VYSIS by each
Collins Licensee as applicable on a calendar quarterly basis for each quarter
ending:
(a) March 31;
(b) June 30;
(c) September 30; and
(d) December 31
3.3 Royalty payments accruing hereunder shall be paid within sixty (60) days of
the close of each calendar quarter.

Page 4 of 12



--------------------------------------------------------------------------------



 



3.4 All monies due VYSIS shall be payable in United States Dollars collectible
at par in Chicago, Illinois. When Licensed Products and Licensed Methods are
sold for monies other than United States Dollars, the earned royalties will
first be determined in the foreign currency of the country in which the Licensed
Products and Licensed Methods were sold and then converted into equivalent
United States Dollars. The applicable exchange rate will be that established by
the Bank of America in New York, New York on the last day of the reporting
period and will be quoted in the Continental terms method of quoting exchange
rates (local currency per U.S. dollar).
3.5 In the event that any Collins Licensee is required to withhold taxes imposed
upon VYSIS for any payment under this Agreement by virtue of the laws or
governmental regulations of a country in which Licensed Products are sold or
Licensed Methods are practiced, then such payments will be made by such Collins
Licensee on behalf of VYSIS by deducting from the payment due VYSIS and
remitting such taxes to the proper authorities on a timely basis and the
payments provided for under this Agreement will be adjusted appropriately
provided that the Collins Licensee supplies VYSIS with official documentation
and/or tax receipt on such withholdings supporting such taxes and such payments
as may be required by VYSIS for its tax records. The Collins Licensee shall be
responsible for all bank transfer charges.
3.6 In the event royalty payments or fees due hereunder are not received by
VYSIS when due, the applicable Collins Licensee shall pay to VYSIS interest
charges at a rate of one percent (1%) per month. The interest shall be
calculated from the date the payment or fee was due to VYSIS until actually
received by VYSIS.
3.7 Royalties paid hereunder shall be accompanied by a report of the following:
(a) Gross sales and End User Net Commercial Sales of Licensed Products and
Licensed Methods by the reporting Collins Licensee in the preceding calendar
quarter;
(b) The number of each type of Licensed Product sold and Licensed Method
performed;
(c) The royalties, in U.S. dollars, payable hereunder as a result of such sales;
(d) The method used to calculate the royalty; and
(e) The exchange rate used to calculate the royalty in U.S. dollars.
All reports submitted hereunder shall be confidential. VYSIS will use the
reports only for the purpose of monitoring payment of royalties. Except as
required by law, VYSIS will not disclose any report or the information contained
in any report to any third party. If VYSIS believes that disclosure is warranted
by law or circumstances, it shall first give the appropriate Collins Licensee
notice and an opportunity to object. VYSIS shall take reasonable steps to
minimize the extent of any proper disclosure made after notice and opportunity
to object are provided to the appropriate Collins Licensee.

Page 5 of 12



--------------------------------------------------------------------------------



 



3.8 If, after a Collins Licensee has made its first commercial sale of License
Products or Licensed Method, no sale of Licensed Products or Licensed Method has
been made during any particular quarterly reporting period, the Collins Licensee
shall submit a report indicating that no sale was made in the period.
3.9 Collins Licensees shall keep books and records accurately showing all
Licensed Products manufactured, used and/or sold and Licensed Methods performed
commercially under the terms of this Agreement. Such books and records shall be
preserved for at least five (5) years from the date of the royalty payment to
which they pertain and shall be open to inspection by representatives or agents
of VYSIS at reasonable times and under reasonable conditions. All information
contained in the Collins Licensees’ books and records shall be confidential and
VYSIS will use the reports only for the purpose of monitoring payment of
royalties.
4. TERM AND TERMINATION
4.1 Unless otherwise terminated by operation of law or by acts of the parties in
accordance with the terms of this Agreement, this Agreement shall be in force
from June 22, 1999 and shall remain in effect for the life of the last-to-expire
of the Collins Patents.
4.2 Any termination of this Agreement shall not affect the following:
(a) A Collins Licensee’s obligations that have accrued prior to termination;
(b) A Collins Licensee’s continuing obligation to indemnify VYSIS; and
(c) VYSIS’ or a Collins Licensee’s continuing obligation to maintain the
confidentiality of the terms of this Agreement and any confidential information
received from another party pursuant to this Agreement.
4.3 If a Collins Licensee should violate or fail to perform any material term or
covenant of this Agreement, VYSIS may give written notice of such default
(“Notice of Default”) to the Collins Licensee. If the Collins Licensee should
fail to take appropriate steps to cure such default within sixty (60) days of
the effective date of such Notice of Default, VYSIS shall have the right to
terminate the license and rights granted to the Collins Licensee hereunder by
issuing a second written notice (Notice of Termination) to the Collins Licensee.
Thereafter, the license and rights previously granted to the Collins Licensee
shall terminate automatically on the effective date of the Notice of
Termination. Such termination shall not relieve the terminated Collins Licensee
of its obligation to pay any royalty or license fees owing at the time of
termination and shall not impair any accrued right of VYSIS. Such termination
shall not act to terminate the license and right granted hereunder to any other
Collins Licensee, provided that, VYSIS may exercise its rights under this
Paragraph 4.3 separately against any Collins Licensee who violates or fails to
perform any material term or covenant of this Agreement.

Page 6 of 12



--------------------------------------------------------------------------------



 



4.4 GEN-PROBE or any other recipient of a license and rights pursuant to
Paragraphs 2.4(a) — (d) may each terminate their respective license and rights
(and any license which issues pursuant to those rights) upon written notice of
termination to VYSIS. Thereafter, the license and rights previously granted to
the applicable Collins Licensee shall terminate automatically on the effective
date of the Notice of Termination. Such termination shall have no effect on the
license and rights granted to any other Collins Licensee hereunder.
5. LIMITED WARRANTY
5.1 VYSIS represents and warrants that it is the owner of the Collins Patents
and has the lawful right to grant the license and rights granted hereunder.
5.2 GEN-PROBE represents and warrants that it has the right and authority to
accept the rights and obligations provided herein for itself, the
GEN-PROBE/CHIRON ALLIANCE and the GEN- PROBE/BAYER ALLIANCE.
5.3 The license and rights provided herein are provided WITHOUT WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY,
EXPRESS OR IMPLIED. VYSIS MAKES NO REPRESENTATION OR WARRANTY THAT THE LICENSED
PRODUCTS OR LICENSED METHODS WILL NOT INFRINGE ANY PATENT OR OTHER PROPRIETARY
RIGHT.
5.4 IN NO EVENT WILL VYSIS BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES RESULTING FROM GEN-PROBE’S OR A COLLINS LICENSEE’S
EXERCISE OF THIS LICENSE OR ITS USE OF LICENSED PRODUCTS OR LICENSED METHODS.
6. PATENT MARKING
6.1 GEN-PROBE agrees that GEN-PROBE and each Collins Licensee will mark all
Licensed Products made, used or sold under the terms of this Agreement, or their
containers, with the patent number or numbers of any applicable Collins Patent
practiced thereby.
7. NON-PARTY INFRINGEMENT
7.1 As used in this Article 7, the term Substantial Infringement shall mean
alleged non-licensed infringement by a non-party brought to VYSIS’ attention by
a Collins Licensee wherein such non-licensed infringement accounts for at least
ten percent (10%) of the total End User Net Commercial Sales for Licensed
Product and Licensed Method in the United States or Europe.

Page 7 of 12



--------------------------------------------------------------------------------



 



7.2 In the event that a Collins Licensee hereunder believes that an unlicensed
non-party to this Agreement is substantially infringing any issued patent within
the Collins Patents, the Collins Licensee shall call this Substantial
Infringement to VYSIS’ attention in writing and shall provide VYSIS with
reasonable evidence of such non-licensed infringing activity and the
substantiality of the non-licensed infringing activity by the non-party.
However, the Collins Licensee will not notify the non-party infringer without
first obtaining the consent of VYSIS. VYSIS agrees that it will use its best
efforts to terminate such Substantial Infringement.
7.3 In the event the Substantial Infringement of the Collins Patents continues
and VYSIS is unable to cause its termination, the Collins Licensee may request
that VYSIS take legal action against the Substantial Infringement of the Collins
Patents by the non-party. Any such request by a Collins Licensee shall be in
writing and shall include reasonable evidence of such infringement and the
damages such infringement is causing to the Collins Licensee. If VYSIS is unable
to cause the termination of such Substantial Infringement within ninety
(90) days of the effective date of the Collins Licensee’s request for same,
VYSIS shall, at its discretion, commence litigation against the non-party
infringer to cause the termination of the Substantial Infringement. However,
Vysis shall not be required to initiate more than one such litigation at any one
tome.
7.4 If VYSIS fails to initiate litigation to terminate such Substantial
Infringement within ninety (90) days of the effective date of a Collins
Licensee’s request for same, the Collins Licensee’s obligation to pay royalties
on End User Net Commercial Sales of Licensed Product and Licensed Method in the
affected country shall be suspended until such time as VYSIS has commenced such
litigation or such Substantial Infringement has ceased.
7.4 VYSIS will maintain sole control of any such litigation for patent
infringement, bear all expenses for such litigation, and retain all recoveries
and damages awarded from such litigation as is initiated pursuant to
Paragraph 7.3 above. However, the Collins Licensee requesting termination of the
Substantial Infringement will provide reasonable cooperation to VYSIS in VYSIS’
litigation against such non-party infringer.

Page 8 of 12



--------------------------------------------------------------------------------



 



8. MOST FAVORED LICENSEE
8.1 If after the effective date of this Agreement, VYSIS grants to a third party
unrelated to the parties of this Agreement a license and rights of substantially
the same scope as the license and rights granted herein but under royalty rates
which are more favorable than the rates granted to GEN-PROBE, and for the
GEN-PROBE/CHIRON ALLIANCE, and the GEN-PROBE/BAYER ALLIANCE, VYSIS shall
promptly notify GEN-PROBE, the GEN-PROBE/CHIRON ALLIANCE, and the
GEN-PROBE/BAYER ALLIANCE, as applicable, of such; and for sixty (60) days
thereafter, each shall have the right and option to substitute such more
favorable royalty rates for the royalty rates specified herein. However, the
right and option for each to substitute the more favorable royalty rates granted
to said third party shall be contingent upon acceptance by GEN-PROBE, the
GEN-PROBE/CHIRON ALLIANCE, and the GEN-PROBE/BAYER ALLIANCE, as the case may be,
in writing of all other conditions and terms, favorable or unfavorable, under
which such more favorable royalty rates have been granted to such other third
party. In the event GEN-PROBE, the GEN-PROBE/CHIRON ALLIANCE, or the
GEN-PROBE/BAYER ALLIANCE, as the case may be, elects to substitute the more
favorable royalty rate for the royalty rate provided herein, the more favorable
royalty rate will be effective as of the effective date of its election to
substitute the more favorable royalty rate for the royalty rate provided herein.
9. INDEMNIFICATION
9.1 Each Collins Licensee hereunder agrees to indemnify, hold harmless and
defend VYSIS, its officers, employees and agents against any and all claims,
suits, losses, damages, costs, fees, and expenses resulting from or arising out
of the Collins Licensee’s exercise of the license and rights granted herein
including any sale, manufacture or use of a Licensed Product or performance of a
Licensed Method. This indemnification will include, but not be limited to, any
product liability.
9.2 VYSIS shall promptly notify the appropriate Collins Licensee in writing of
any claim which VYSIS believes it may have a right of indemnification under this
Agreement.
9.3 VYSIS will provide reasonable cooperation to each Collins Licensee that is
indemnifying and holding VYSIS harmless for a claim, suit, loss or damage
pursuant to Paragraph 9.1.
10. NOTICES
10.1 Any notice or payment required to be given to either party shall be deemed
to have been properly given and to be effective (a) on the date of delivery if
delivered in person or (b) five (5) days after mailing by first-class certified
mail, postage paid, to the respective addresses identified below, or to such
other address as the applicable party shall designate by written notice to the
other party.

Page 9 of 12



--------------------------------------------------------------------------------



 



If to VYSIS:
VYSIS, INC.
3100 Woodcreek Drive
Downers Grove, IL 60515
Attention: Patent Counsel
If to GEN-PROBE:
GEN-PROBE INCORPORATED
10210 Genetic Center Drive
San Diego, CA 92121
Attention: Vice President, Intellectual Property
If to the GEN-PROBE/CHIRON ALLIANCE:
GEN-PROBE INCORPORATED
10210 Genetic Center Drive
San Diego, CA 92121
Attention: Vice President, Intellectual Property
and
CHIRON CORPORATION
4560 Horton Street
Emeryville, California 94608
Attention: General Counsel
If to the GEN-PROBE/BAYER ALLIANCE:
GEN-PROBE INCORPORATED
10210 Genetic Center Drive
San Diego, CA 92121
Attention: Vice President, Intellectual Property
and
BAYER CORPORATION
5260 Horton Street
Emeryville, CA 94608-2916
Attention: VP, NAD Partner Management

Page 10 of 12



--------------------------------------------------------------------------------



 



11. ASSIGNMENT
11.1 This Agreement is binding upon and shall inure to the benefit of VYSIS, it
successors and assigns, but shall be personal to GEN-PROBE, the GEN-PROBE/CHIRON
ALLIANCE and the GEN-PROBE/BAYER ALLIANCE and personal relative to subsequent
GEN-PROBE Core Licensees. The applicable license and rights and options granted
herein to GEN-PROBE, the GEN-PROBE/CHIRON ALLIANCE, the GEN-PROBE/BAYER ALLIANCE
and to subsequent GEN-PROBE Core Licensees are not assignable by them except to:
(a) A bona fide purchaser of all or substantially all of the business of the
seller to which the license and rights pertain, provided that such bona fide
purchaser agrees to the terms and conditions of this Agreement; and
(b) A wholly-owned affiliate of GEN-PROBE, the GEN-PROBE/CHIRON ALLIANCE, the
GEN-PROBE/BAYER ALLIANCE, or the GEN-PROBE Core Licensee as the case may be.
12. GOVERNING LAW
12.1 This Agreement is made in partial fulfillment of and reflects terms
specified in a Definitive Agreement and Release entered into by the parties in
settlement of litigation in the United States District Court for the Southern
District of California in the matter Gen-Probe, Incorporated v. Amoco Corp., et
al. (Case No. 95-CV-998-J(BTM)). The Agreement and its construction are subject
to the laws of the state of California with the exception of any choice of law
provisions which would direct the application of another state’s laws. The
Agreement and its construction are further subject to the continuing
jurisdiction of the United States District Court for the Southern District of
California.
13. CONFIDENTIALITY
13.1 Except as required by law, the terms of this Agreement and all information
produced hereunder and designated as confidential by the producing party shall
be considered as confidential information of the producing party and the party
receiving such information shall use the same care to protect such information
as it uses to protect its own information of like kind.
14. MISCELLANEOUS
14.1 No amendment or modification hereof shall be valid or binding upon the
parties unless made in writing and signed by an authorized representative on
behalf of each party hereto.

Page 11 of 12



--------------------------------------------------------------------------------



 



14.2 This Agreement embodies provisions of a Definitive Agreement and Release
entered into concurrently herewith by the parties in the matter Gen-Probe,
Incorporated v. Amoco Corp., et al. (Case No. 95-CV-998-J(BTM)) in the United
States District Court for the Southern District of California and such other
understandings as are included herein. This Agreement and the Definitive
Agreement and Release embody the entire understanding of the parties and shall
supercede all previous communications, representations or understandings either
oral or written, between the parties relating to the subject matter hereof.
14.3 In case any of the provisions contained in this Agreement shall be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof and this Agreement
shall be construed as if such invalid or illegal or unenforceable provisions had
never been contained herein.
14.4 CHIRON, BAYER, BIOMERIEUX, and GEN-PROBE Core Licensees are third party
beneficiaries of this Agreement as set forth above.
IN WITNESS WHEREOF VYSIS and GEN-PROBE have executed this Agreement, in
duplicate originals, by their respective officers hereunto duly authorized, on
the day and year written below.

     
VYSIS, INC.
  GEN-PROBE INCORPORATED
 
   
By: /s/ [signature illegible]
  By: /s/ Henry L. Nordhoff
 
   
Title: President & CEO
  Title: President & Chief Exec. Officer
 
   
Date: 8/10/99
  Date: August 10, 1999

Page 12 of 12



--------------------------------------------------------------------------------



 



EXHIBIT 1
SCHEDULE OF COLLINS PATENTS*
1) Target and Background Capture Methods And Apparatus For Affinity Assays by
Collins

                  Country     Applcn. No.     Status/Pat. No.  
European
    87309308.2       0265244  
France
    87309308.2       0265244  
Germany
    87309308.2       P3781860.0  
Italy
    87309308.2       0265244  
United Kingdom
    87309308.2       0265244  
Japan
    268030/87       Pending  
Japan
    104339/99       Pending  
USA
    08/236,877       5,780,224  

2) Target And Background Capture Methods With Amplification For Affinity Assays
by Collins, et al.

                  Country     Applcn. No.     Status/Pat. No.  
European
    88312135.2       0328829  
France
    88312135.2       0328829  
Germany
    88312135.2       P3854470.9  
Italy
    88312135.2       0328829  
United Kingdom
    88312135.2       0328829  
Japan
    323183/88       2817926  
USA
    08/238,080       5,750,338  

 

*   Abandoned Applications/Patents Are Not Identified

1 of 2



--------------------------------------------------------------------------------



 



3) Closed Vessel For Isolating Target Molecules And For Performing Amplification
by Neri, et. al.

              Country   Applcn. No.     Status/Pat. No.  
USA
  08/622,491     5,714,380  

4) Methods And Composition For Preventing Interference With Affinity Capture
Schemes by Collins, et. al.

                  Country     Applcn. No.     Status/Pat. No.  
European
    90905780.4       0481999  
France
    90905780.4       0481999  
Germany
    90905780.4       69031121.4  
Italy
    90905780.4       0481999  
United Kingdom
    90905780.4       0481999  
Japan
    505451/90       Pending  
USA
    07/976,678       5,457,025  

2 of 2